                                                Case 3:18-cv-02494-WQH-MSB Document 49 Filed 08/13/19 PageID.977 Page 1 of 2




                                                                   1   GORDON REES SCULLY MANSUKHANI, LLP
                                                                       JOHN M. PALMERI (pro hac vice)
                                                                   2   jpalmeri@grsm.com
                                                                       TAMARA A. SEELMAN (pro hac vice)
                                                                   3   tseelman@grsm.com
                                                                       ADRIEN K. ANDERSON (pro hac vice)
                                                                   4   aanderson@grsm.com
                                                                       555 Seventeenth Street, Suite 3400
                                                                   5   Denver, CO 80202
                                                                       Telephone: (303) 534-5160
                                                                   6   Facsimile: (303) 534-5161
                                                                   7   GORDON REES SCULLY MANSUKHANI, LLP
                                                                       MAHA SARAH, (SBN: 218981)
                                                                   8   msarah@grsm.com
                                                                       101 W. Broadway, Suite 2000
                                                                   9   San Diego, CA 92101
                                                                       Telephone: (619) 696-6700
                                                                  10   Facsimile: (619) 696-7124
Gordon Rees Scully Mansukhani LLP




                                                                  11   Attorneys for Defendant
                                    101 W. Broadway, Suite 2000




                                                                       HARVEY KESNER
                                        San Diego, CA 92101




                                                                  12
                                                                                           UNITED STATES DISTRICT COURT
                                                                  13
                                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                  14
                                                                       MABVAX THERAPEUTICS HOLDINGS,       )   CASE NO. 3:18-cv-02494-WQH-MSB
                                                                  15
                                                                       INC.                                )
                                                                  16                 Plaintiff,            )   MOTION TO WITHDRAW AS
                                                                                                           )   ATTORNEY
                                                                  17
                                                                             v.                            )
                                                                  18                                       )   Date:
                                                                                                               Judge: The Hon. William Q. Hayes
                                                                       SICHENZIA ROSS FERENCE LLP (F/K/A   )
                                                                  19                                           Time/Place: To be determined
                                                                       SICHENZIA ROSS FERENCE KESNER       )
                                                                  20   LLP; F/K/A SICHENZIA ROSS           )
                                                                       FRIEDMAN FERENCE LLP); HARVEY       )
                                                                  21   KESNER;; and Does 1 through 10,     )
                                                                  22   inclusive,                          )
                                                                                        Defendants.        )
                                                                  23                                       )
                                                                  24                                       )

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                     Case 3:18-cv-02494-WQH-MSB Document 49 Filed 08/13/19 PageID.978 Page 2 of 2




                                                                        1         Adrien K. Anderson (“Withdrawing Counsel”) respectfully requests that
                                                                        2   this Court enter an Order granting permission to withdraw as counsel for
                                                                        3   Defendant Harvey Kesner, effective immediately. As grounds for this motion,
                                                                        4   Withdrawing Counsel states as follows:
                                                                        5         1.     Withdrawing Counsel is leaving Gordon Rees Scully Mansukhani
                                                                        6   LLP and will no longer be associated with the firm.
                                                                        7         2.     Attorneys John M. Palmeri, Tamara Seelman and Maha Sarah, also
                                                                        8   of Gordon Rees Scully Mansukhani LLP, will remain as counsel of record for
                                                                        9   Defendant.
                                                                       10         3.     Defendant will incur no prejudice as a result of this change.
     Gordon Rees Scully Mansukhani LLP




                                                                       11
                                         101 W. Broadway, Suite 2000




                                                                                  Respectfully submitted this 13th day of August, 2019.
                                             San Diego, CA 92101




                                                                       12

                                                                       13

                                                                       14                                             GORDON REES SCULLY
                                                                                                                      MANSUKHANI, LLP
                                                                       15
                                                                                                                      By:    /s/ Adrien K. Anderson
                                                                       16                                                   Adrien K. Anderson
                                                                       17                                             Attorneys for Defendant Harvey Kesner
                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27
1170042/46758712v.1
                                                                       28

                                                                                                                      1
